Citation Nr: 1428155	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  He was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Decision Review Officer at a January 2009 hearing and before the undersigned Veterans Law Judge at a Travel Board hearing in June 2012.  Transcripts of those hearings are of record.

In December 2012, the Board remanded the TDIU claim for additional development.  The case is once again before the Board.

The Veteran's electronic, Virtual VA, file has been considered in the decision rendered below.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; hearing loss, evaluated as 20 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His combined rating is 60 percent.

2.  The Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in October 2007 and March 2008 letters, issued prior to the decision on appeal. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, hearing testimony, and lay statements. 

The Veteran has been afforded hearings before a Decision Review Officer (DRO) and a Veterans Law Judge (VLJ) in which he presented oral argument in support of his TDIU claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.

Here, the DRO and VLJ identified the issue to the Veteran, and relevant testimony concerning treatment history, symptomatology, work history, specialized training, and education was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, an additional VA opinion was obtained and the case was readjudicated in a supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims 
file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  All necessary development has been accomplished, and thus, appellate review does not result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, the Board finds the duties to notify and to assist have been satisfied and will proceed to the merits of the issue on appeal.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  In reaching that determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  For one 60 percent disability, or one 40 percent disability in combination, multiple injuries incurred in action will be considered one disability.  Id.  

The Veteran is in receipt of a 50 percent rating for PTSD, 20 percent rating for hearing loss, and 10 percent rating for tinnitus during the course of the appeal.  His combined rating is 60 percent.  See 38 C.F.R. § 4.25.  Accordingly, the Veteran meets the criteria for a TDIU as he has a "single" disability rated as 60 percent pursuant to 38 C.F.R. § 4.16(a).

The Veteran contends his service-connected disabilities render him unemployable.  However, following a review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render the Veteran unable to obtain or retain gainful employment.

The record includes multiple VA PTSD examinations.  At a January 2004 examination, the Veteran reported that he found his job at a packing plant to be physically challenging for someone of his age and with skeletal pain and weakness that he has developed as time passes.  At a September 2004 examination, the Veteran stated that he was not working and cited pain in his back and legs as the primary reason.

At the March 2008 VA examination conducted in conjunction with the instant claim, the examiner reported that the Veteran's exit from the workforce primarily had to do with nonservice-connected medical problems, most particularly his back pain.  The examiner also noted that the Veteran tended to reject suggestions for mental health help and had not been seen by any mental health provider for over three years.  The examiner reported that the Veteran was taking alprazolam prescribed by his primary care provider.  The examiner opined that the Veteran's PTSD had not changed significantly since his last examination and that the Veteran would not be regarded as unemployable due to PTSD.

At the February 2010 VA examination, the examiner noted that no consultations or progress notes for psychiatric care were found in his medical record.  The Veteran reported leaving his employment at a packing house to relocate and working intermittently for a temporary help service but was unable to continue.  When asked by the examiner what made the Veteran unable to work, he stated that he just did not like it and indicated that he applied for Social Security disability benefits.  The February 2010 examiner reported that the Veteran's PTSD symptom pattern has been stable in the absence of any psychiatric treatment other than anti-anxiety medication prescribed through his primary care provider.

At the March 2011 VA examination, the examiner reported that the Veteran's PTSD symptom frequency and intensity had remained relatively stable since 2004 and that the symptoms were at essentially the same level of frequency and intensity since the February 2010 examination.  

The Veteran was also afforded two VA examinations specifically addressing TDIU, one in October 2007 and the other a January 2013 VA opinion, which was provided in accordance with the December 2012 Board remand instructions.  The October 2007 examiner reported that the Veteran's service-connected hearing loss and tinnitus would not preclude him from gainful employment and that the Veteran was able to carry on conversation at normal voice levels with use of one hearing aid.  That examiner also noted that it is at least as likely as not that the combined effects of lumbar stenosis and degenerative joint disease along with osteoarthritis of both hands would preclude the Veteran from sustaining gainful employment.

The January 2013 VA opinion, provided by the VA examiner who conducted the March 2011 examination, reported that the Veteran's PTSD in conjunction with hearing loss and tinnitus are less likely than not to render him unable to obtain or maintain gainful employment.  The examiner reviewed the Veteran's claims file, which includes a December 2005 VA audiological examination.  He provided the rationale that progress notes in the Veteran's claims file, including the Veteran's testimony at the Board hearing, indicate the Veteran is able to communicate adequately in person and via telephone.

The examiner also stated that progress notes since the March 2011 examination described: PTSD as being stable, alprazolam working well for his PTSD symptoms with no increase in dosage, scoring in the negative direction on a depression screen, no change in frequency of scheduled appointments, no deficits in completion of activities of daily living, and no change in functioning reported by the Veteran.  The examiner reported that the Veteran has not followed up on seeking mental health treatment for PTSD.  The examiner also stated that the Veteran continues to maintain a level of social functioning as he continues his relationship with his wife, reported he does most of the food shopping for the family, and agreed to try biking in a populated area.

VA treatment records primarily reveal complaints concerning nonservice-connected disabilities and do not reveal complaints or findings that contradict those contained in the VA examination reports.  January 2004 VA treatment notes indicate past work through a temp agency, self-employment as a taxi service operator, and a variety of jobs with factory work, packing houses, and forklift operating.

SSA records indicate that the Veteran was awarded benefits for osteoarthritis and back disorders, although he did undergo a mental evaluation for SSA purposes in 2005.  At that time, it was noted he had normal attention and concentration that would suggest an adequate ability to learn job skills, and he was noted to have good social skills. 

At the June 2012 Board hearing, the Veteran stated that since his separation from service, he generally did warehouse-type work for several packing plants.  During the hearing, the Veteran stated that he went as far as the eleventh grade in school and did not obtain a GED.  He also stated that he did not have any kind of specialized training.  He stated that he is not getting any kind of PTSD counseling or treatment by a psychiatrist.  He receives PTSD medication from his primary doctor.  

Upon review of the record, the Board finds that the preponderance of the probative evidence is against the claim for a TDIU.  The VA examination reports and opinions consistently state that the Veteran reported physical problems, to include back, legs, and hand problems, to be the reason for him not working.  The VA examiners noted the Veteran's PTSD symptoms have remained essentially stable throughout the years.  Indeed, the Veteran himself has declined to seek mental health treatment for his PTSD.  

The 2011 VA examiner, following review of the claims file and examination of the Veteran, concluded that the Veteran's PTSD did not render the Veteran unemployable.  Following additional review of the file, and consideration of the impact of the Veteran's other service connected disabilities, that same examiner concluded that even considering the combined effects of all service-connected disabilities, the Veteran was not unemployable due solely to those disabilities.  The examiner clearly reviewed the evidence of record and also provided adequate rationale for that conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary. 

The Board acknowledges that the Veteran's representative, in a March 2014 informal hearing presentation, challenges the adequacy of the 2013 VA opinion.  However, as noted above, the examiner reviewed all of the evidence of record, and considered 
the Veteran's ability to communicate, as the area of functioning that would be impacted by both hearing loss and tinnitus.  While the representative suggests that the examiner is not competent to address the Veteran's communication ability as he was not at the hearing, the Board notes the examiner was present with the Veteran in 2011 and is competent to assess the Veteran's communication ability.  Nor does the VLJ recall any difficulty with communication to the Veteran during the hearing, and such is confirmed by the transcript, which reflects no requests for questions to be repeated or that questions as asked were misunderstood as is often the case when a claimant has significant hearing or ear difficulties.  Moreover, the Veteran has not alleged that his hearing loss or tinnitus causes or contributes to his unemployability; rather, he has alleged that his unemployability is the result of his PTSD, as indicated on the March 2008 TDIU application form. 

Furthermore, the Veteran's sleep difficulties/insomnia are symptomatology associated with PTSD; his sleep habits were specifically discussed in the 2011 examination report, and are considered in the overall functional impairment from PTSD, which the examiner found did not render the Veteran unemployable.  Thus, based on a thorough review of the record, the Board finds the representative's challenge to the opinion is not persuasive.

In sum, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, alone, preclude him from securing and maintaining substantially gainful employment.  Thus, entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In reaching the above conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


